Case 2:12-cr-01085-CAS Document 190-3 Filed 05/13/19 Page1lof2 Page ID #:2022

EXHIBIT 3_

 
‘Case 2:12-cr-01085-CAS Document 190-3 Filed 05/13/19 Page 2of2 Page ID #:2023

FBI,

Criminal Justice Information Services (CJ IS) Division,
ATTN: SCU, Mod. D2,

1000 Custer Hollow Road,

Clarksburg, WV 26306.

FBI IDENTIFICATION RECORD - FBI NO.-865885RD5

Demand to FBI to expunge the criminal record of Yongda Huang Harris.

The FBI criminal database has a criminal record of Mr. Harris that is factually untrue and the
conviction in question has been overturned years ago.

Under TITLE 28 SECTION 16.34 I demand the FBI immediately expunge the criminal record in
question from all its databases and systems and provide written proof of expungement in 24
hours from receipt of this letter.

[pe “Hal 14

‘reSS: Fo Rene “7
Allston, WA C@12yY
